FILED
                           NOT FOR PUBLICATION
                                                                            SEP 07 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

VINUM TOKAJ INTERNATIONAL,                       No.   15-55822
LLC, a California LLC,
                                                 D.C. No.
              Plaintiff-Appellee,                8:14-cv-01509-AG-AN

 v.
                                                 MEMORANDUM*
GRAND TOKAJ ZRT, an entity organized
under the laws of the Republic of Hungary,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted September 2, 2016**
                              Pasadena, California

Before: SILVERMAN, IKUTA, and WATFORD, Circuit Judges.

      Grand Tokaj Zrt appeals the district court’s order denying its motion to

dismiss under the Foreign Sovereign Immunities Act. See 28 U.S.C.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 1602–1611. We have jurisdiction over the district court’s denial of the motion

to dismiss under the collateral order doctrine. Gupta v. Thai Airways Int’l, Ltd.,

487 F.3d 759, 763 (9th Cir. 2007).

      The district court did not err in rejecting GTZ’s argument that Dr. Istvan

Kiss, the Chief Executive Officer of GTZ, lacked actual authority to execute the

marketing and distribution agreement with VTI on behalf of GTZ. Eniko Kiraly’s

conclusory and unsupported statement that no significant agreement was valid until

approved by the GTZ Board of Directors and supervising body failed to establish

Kiss’s lack of actual authority by a preponderance of the evidence, given VTI’s

submission of Dr. Kovacs Kond’s supplemental declaration, the Hungarian

certified copy of the GTZ’s register showing that GTZ’s chief executive officer

could bind the company, and Attila Balla’s supplemental declaration regarding his

interactions with the GTZ Board. Nor did the district court err in relying on VTI’s

evidence: GTZ waived any objection to the timeliness of its admission, see In re

Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 992 (9th Cir. 2010), and the

district court did not abuse its discretion in ruling that Balla’s testimony was

admissible non-hearsay, see Fed. R. Evid. 801(d)(2). Likewise, the district court

did not err in concluding that Balla’s testimony authenticated the marketing and

distribution agreement. See Fed. R. Evid. 901(b)(1).


                                           2
      Because GTZ failed to carry its burden of showing that Kiss lacked actual

authority, the district court did not err in concluding that the “waiver” and

“commercial activity” exceptions to immunity under the Foreign Sovereign

Immunities Act were applicable. See 28 U.S.C. § 1605(a)(1)–(2); see also

Randolph v. Budget Rent-A-Car, 97 F.3d 319, 324 (9th Cir. 1996).

      AFFIRMED.




                                           3